Citation Nr: 0624269	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-37 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date prior to June 11, 2003 for 
the grant of service connection for the service-connected 
post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the RO.  

The veteran's appeal initially included a claim of 
entitlement to an increased evaluation for the service-
connected PTSD.  However, the veteran withdrew this matter in 
March 2004.  



FINDING OF FACT

The veteran's claim of service connection for PTSD was 
received on June 11, 2003, more than one year following his 
discharge from service.  



CONCLUSION OF LAW

An effective date earlier than the date of claim on June 11, 
2003 for the grant of service connection for PTSD is not 
assignable.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 3.151, 3.155, 
3.303, 3.400 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2003 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is aware that the June 2003 letter concerned the 
veteran's initial service connection claim, not the earlier 
effective date claim.  However, the current appeal arose upon 
the grant of service connection in August 2003.  

The question of whether a further VCAA letter for such a 
"downstream" issue is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

In this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  Here, the requirement of a Statement of the Case 
was met in August 2004.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA was issued prior to the appealed August 
2003 rating decision.  Moreover, as indicated above, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed August 2003 rating 
decision Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In service connection cases, the effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  However, if the claim is received within one year 
of separation from service, the effective date will be the 
day following the date of separation from service.  38 C.F.R. 
§ 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  

Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157. 

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1). 
 

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  

In the present case, the veteran's initial claim of service 
connection for PTSD was received by the RO on June 11, 2003.  
In August 2003, the RO granted service connection for PTSD 
and assigned a 30 percent evaluation as of June 11, 2003, the 
date the veteran's claim was received.  

The veteran contends that he is entitled to an earlier 
effective date via application of 38 C.F.R. § 3.114.  

The Board notes that an effective date prior to the date of 
claim cannot be assigned under 38 C.F.R. § 3.114(a) unless 
the veteran met all eligibility criteria for the liberalized 
benefit on April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
See VAOPGCPREC 26-97 (1997); 62 Fed. Reg. 63,604 (1997).  

The Board finds that the veteran's claim for an effective 
date earlier than June 11, 2003, for the award of service 
connection for PTSD must be denied.  Although the Board 
acknowledges that the General Counsel of VA has held that the 
addition of PTSD as a diagnostic entity in the schedule for 
rating mental disorders was a "liberalizing VA issue" for 
purposes of 38 C.F.R. § 3.114(a), because the veteran did not 
satisfy the criteria for a diagnosis of PTSD in April 1980, 
the evidence does not show that he met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously since that time.  

The first diagnosis of PTSD of record is dated in May 2003.  
Although the veteran contends that he has had symptoms since 
service, the record simply does not show that he was 
diagnosed with PTSD in April 1980 or that the disorder has 
been present continuously since that time.  As such, 38 
C.F.R. § 3.114(a), by its terms, is not applicable to the 
veteran's case.  

The Board observes that the veteran's reliance on McCay v. 
Brown, 9 Vet. App. 183, 189 (1996), is misplaced.  The Board 
reiterates that, regardless of whether VA's April 1980 
promulgation of Diagnostic Code 9411 constitutes a 
liberalizing law or VA issue, the veteran is not shown to 
have been diagnosed as having PTSD until May 2003.  

Further, the veteran does not allege that he filed an earlier 
claim.  As such, this must be the effective date for the 
award of service connection.  Application of the governing 
laws permits no earlier effective date, as there is no 
document prior to June 11, 2003 that can be considered either 
a formal or informal claim for service connection for PTSD.  
See 38 C.F.R. §§ 3.151, 3.155.  

The Board acknowledges the veteran's contention that his PTSD 
symptoms started in Vietnam.  The Board observes, however, 
that a specific claim must be filed in order for benefits to 
be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  As noted, the 
veteran did not file a claim with VA until June 11, 2003.  

Because 38 C.F.R. § 3.114 cannot be favorably applied in the 
veteran's case, June 11, 2003, the date of claim is the 
earliest effective date for the grant of service connection 
for PTSD.  


ORDER

An effective date earlier than June 11, 2003, for the award 
of service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


